DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Preliminary Amendment
2.  The preliminary amendment filed on 01/29/2021 has been acknowledged by the examiner.
Election/Restrictions
3. Applicant's election with traverse of species 3, which includes claims 14-20, in the reply filed on 10/26/2021 is acknowledged.  The traversal is on the ground(s) that the claimed species are not mutually exclusive.   This is not found persuasive because, the species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. 
For example claims 1-6 (species 1) is directed to pixel circuit configured to perform an operation of the selection transistor outputting the first pixel signal to the column line while the DCG transistor receives the gain control signal and the selection transistor receives the selection signal maintained at a first level.
Claims 7-13(species 2) is directed to   a row driver configured to provide the selection signal to the pixel circuit while maintaining the selection signal at a first level during an operation in which the readout circuit provides the gain control signal to the pixel circuit and an operation in which the pixel circuit outputs the second pixel signal to the readout circuit are performed. 
And claims 14-20 (species 3) is directed to a  ramp signal generator configured to provide the first pulse, the second pulse, and the third pulse to the readout circuit while the row driver provides the selection signal to the pixel circuit and maintains the selection signal at a first level.
 In addition the prior art to Rhodes (2004/0251394) constitutes a prior art only to claim 1 and its dependent claims.  Hence each species require different search queries based on their exclusive character. Therefore in view the above assertion the species are mutually exclusive in character. Thus the requirement is still deemed proper and is therefore made FINAL.
EXAMINER’S AMENDMENT
4. Authorization for this examiner’s amendment was given in an interview with Varco, Michael, Reg. No. 59,590 on 12/16/2021.

 The claims have been amended as follows:
5. Claims 1-13 (currently amended): claims 1-13 cancelled.

Allowable Subject Matter
6. Claims [14-20] are allowed.
7. The following is an examiner’s statement of reasons for allowance: 
Re Claim 14 none of the prior arts on the record either alone or in combination teaches or reasonably suggests: an image sensing device comprising: the ramp signal generator being configured to provide the ramp signal to the readout circuit, the ramp signal including a first pulse which drops from a reference voltage by a first level, a second pulse which drops from the reference voltage by a second level different from the first level, and a third pulse which drops from the reference voltage by a third level different from the second level, and the ramp signal 
 
Claims 15-20 are allowed due to their direct or indirect dependency on claim 14.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                   The following are the closest prior arts 
8.  The reference to Liu (US. Pat. No. 10,721,427) discloses: The image sensor circuit includes: an active pixel sensor (APS) array which includes a plurality of pixel circuits arranged in an array of a plurality of columns and a plurality of rows, wherein when one of the rows is selected, each of the pixel circuits in the selected row senses an image, and generates a pixel signal including a reset signal and an image signal; a plurality of slope analog-to-digital converters (ADC), wherein each of the slope ADC is coupled to the corresponding column, and generates a digital sampling signal according to a ramp signal together with the pixel signal including the reset signal and the image signal which are generated by the pixel circuit located in the selected row and in the column corresponding to the slope ADC; and a ramp signal generator, which is configured to operably generate the ramp signal, wherein the ramp signal 

9. The reference to Komori (US. Pat. No. 9,247,170) discloses: For example, consider a scenario in which an image sensor containing a first set of image pixels and a second set of image pixels is used to capture an image. The first and second sets of image pixels may be exposed to incoming light for a given period of time. The first set of image pixels may capture a portion of the image that is bright, whereas the second set of image pixels may capture a portion of the image that is dark. The gain selection circuitry may detect this difference, thereby configuring the first set of image pixels to generate image data using a low gain setting and configuring the second set of image pixels to generate image data using a high gain setting. Generating a complete image using this approach (e.g., by combining output data generated using the first and second sets of image pixels with respective gain settings) enhances the dynamic range of the captured image. If the gain selection circuitry were not used, the captured image may suffer from blown out highlights or overexposed shadows. In col. 3 lines 4-31

                                                                   Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
11. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698